Exhibit 10.63

THIRD AMENDMENT TO A LEASE AGREEMENT
BETWEEN DOMINO’S FARMS OFFICE PARK, L.L.C. (LANDLORD)
AND AASTROM BIOSCIENCES, INC. (TENANT)
THIS THIRD AMENDMENT TO A LEASE AGREEMENT is dated March 2, 2015 by and between
DOMINO’S FARMS OFFICE PARK, L.L.C, a Michigan Limited Liability Company,
(Landlord) and VERICEL CORPORATION, formerly known as AASTROM BIOSCIENCES, INC.,
a Michigan corporation (Tenant).
WHEREAS, Landlord entered into a Lease Agreement (the Lease) for a portion of
the office building known as Domino’s Farms Office Park located at 24 Frank
Lloyd Wright Drive, Ann Arbor, Michigan 48106 with Aastrom Biosciences, Inc.
(Tenant) on January 31, 2007; and
WHEREAS, Tenant desired to modify the Premises to which said Lease shall apply,
and the Storage Rooms were consolidated and relocated by June 1, 2009; and
WHEREAS, Tenant desired to extend the lease term via the Second Amendment to the
Lease Agreement dated May 1, 2013; and
WHEREAS, Tenant desires to relinquish a portion of the Premises back to the
Landlord.
NOW, THEREFORE, Landlord and Tenant agreed to the following:
PREMISES: Tenant will relinquish a portion of the Premises located on the West
side of the suite at Lobby K – Level 2. (Reference the attached drawing.) The
Tenant shall continue to occupy the remainder of the existing suite located at
Lobby K, Level 2 of the building (Primary Premises), as well as a storage area
and an equipment room located at Lobby L, Level 1. The rentable square footage
of the Level 2 suite will now be 22,511, based on a usable size of 20,099 with a
12% common area factor.
CONSTRUCTION: To comply with building codes and the provision of tenant
separation, a demising wall must be constructed to achieve the requested
downsizing. Tenant will assume responsibility for the cost of said wall, not to
exceed $77,000. (Reference the attached budget.) The Landlord will serve as the
construction manager for this work, and will obtain the all necessary permits
and inspections for same.
SCHEDULE: Upon full execution of this Lease Amendment, final plans for
construction will commence. Tenant shall have responsibility for removal of all
furniture, equipment and personal property to facilitate the construction
commencement. The actual construction work is expected to be completed in
approximately six weeks.
PAYMENT: The Landlord will invoice the Tenant for the construction project once
the work has been completed; a Certificate of Occupancy has been received from
the Ann Arbor Townships Building Inspector, and all relevant construction
invoices have been received by the Landlord. Payment from Tenant shall be due
within 15 days of Tenant’s receipt of final invoice after project close-out.




--------------------------------------------------------------------------------




RENT REDUCTION: Provide the Tenant removes all furniture and personal property
from space to be vacated by early March 2015, the construction will take place,
and the rent reduction will commence no later than May 1, 2015. The monthly rent
will be pro-rated as necessary. The rent for the Primary Premises will be
reduced to $53,369.83 per month, which is a reduction of $24,175.39 per month
and Tenant shall remain on the 11‑month annual payment schedule and shall be
subject to annual increases on May 1, 2015 and each subsequent year as
prescribed in the Lease and subsequent amendments. Rent for the storage and
equipment areas are not affected by this amendment, and shall adhere to the
rates as prescribed in the Lease and subsequent amendments.
CONFIDENTIALITY AGREEMENT: Landlord, Tenant and Swisher Commercial shall
maintain the confidentiality of, and not disclose to third persons or parties,
any of the details relating to this Lease Amendment, other than to Tenants board
of directors, managers, professional advisors, auditors, bankers and State
regulators, as necessary.
All other terms and conditions of the Lease shall remain in full force and
effect.
IN WITNESS WHEREOF, the parties have hereunto executed this THIRD AMENDMENT TO
LEASE AGREEMENT effective as of the day and year first above written.
TENANT:
LANDLORD:
VERICEL CORPORATION 
(a Michigan company)
By:   /s/ Gerard Michel    
Gerard Michel
Chief Financial Officer
DOMINO’S FARMS OFFICE PARK, L.L.C. 
(a Michigan limited liability company)
By:    /s/ Paul R. Roney    
Paul R. Roney
Manager




2
ACTIVE/85428694.2